DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 10/22/2021 to claim 21 has been entered. Claims 21-23 and 25-32 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23 and 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (WO 2009105044, IDS reference) in view of Cantaluppi et al (WO 2009057165, IDS reference) and Eatock (U.S. PGPUB 2002/0044973; reference A).
Lim beneficially teaches that human mesenchymal stem-cell derived particles/exosomes (reads on microvesicles) are useful in a method of treatment of a disease in an individual, including cancer (reads on tumour disease) (see entire document including, e.g., Abstract; pages 4, lines 20-28; page 45, line 17 - page 47, line 3; 52-53; and Claims 13 and 14).  Furthermore, Lim teaches that exosomes have been used in immunotherapy for treatment of cancer (page 45, lines 17-18).  Lim also beneficially teaches that the cancer includes squamous cell cancer, small-cell lung cancer, non-small cell lung cancer, gastric cancer, ovarian cancer, liver cancer, breast cancer, colon cancer, colorectal cancer, endometrial carcinoma, salivary 
Lim does not teach that the mesenchymal stem cell is an adult stem cell that is a liver stem cell or that the mesenchymal stem cell is a non-oval liver stem cell (HLSC). Lim does not teach microvesicle dosages administered to the patient or that the microvesicles are in a cancer cell apoptosis inducing effective amount.
Cantaluppi beneficially teaches a method of using microvesicles for use in the inhibition of apoptosis induced by cytostatic agents, thereby reducing the side effects of chemotherapy of cancer (pg. 5 paragraph 3).  Furthermore, Cantaluppi teaches that stem cell from which the microvesicles are obtained are adult human liver stem cells (HLSC) (abstract and pg. 17 paragraph 3). Cantaluppi also teaches that the microvesicles are suitably administered by intravenous infusion and it may be prepared in a dosage form suitable for the administration of an amount of microvesicles comprised between about 30 to 120 µg body weight of the recipient (pg. 5 paragraph 6).
Eatock teaches that microparticles can be used as carriers for cytotoxic cancer drugs, and that they are useful for highly targeted delivery to the tumor tissue (see abstract and paragraph [0006]).

It would have been obvious to combine Lim and Eatock to combine Lim’s microvesicles with Lim’s cancer cell apoptosis inducing agent. A person of ordinary skill in the art would have had a reasonable expectation of success in combining Lim’s microvesicles with Lim’s cancer cell apoptosis inducing agent because Eatock establishes that microparticles can be used as carriers for cytotoxic cancer drugs. The skilled artisan would have been motivated to Lim’s microvesicles with Lim’s cancer cell apoptosis inducing agent because Eatock establishes that the combination is of cancer drugs with microparticles is useful for highly targeted delivery to the tumor tissue. Furthermore, Lim beneficially teaches that both Lim’s microvesicles with Lim’s cancer cell apoptosis inducing agent are beneficially administered to treat cancer. 
Regarding the limitation wherein the microvesicles are in a cancer cell apoptosis inducing effective amount, as stated above Lim teaches that the cytotoxic agent destroys cells and therefore including the cytotoxic agent loaded with a microvesicle carrier reads on the microvesicles in a cancer cell apoptosis inducing effective amount. Additionally, the effective amount of microvesicles is defined in the dependent claims and this amount is taught by the Cantaluppi reference.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant highlights the new limitation wherein the microvesicles are in a cancer cell apoptosis inducing effective amount. Applicant highlights that both Lim and Cantaluppi teach that microvesicles are protective and do not cause apoptosis. However, as stated above Lim teaches that the cytotoxic agent destroys cells and therefore including the cytotoxic agent loaded with a microvesicle carrier (as obvious over the newly cited Eatock reference) reads on the microvesicles in a cancer cell apoptosis inducing effective amount as the microvesicles contain the cytotoxic agent. Additionally, the effective amount of microvesicles is defined in the dependent claims and this amount is taught by the Cantaluppi reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-23 and 25-32 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9, 717, 760. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both are drawn to a method of treating cancer, comprising administering to a patient, in need thereof a therapeutically effective amount of a composition consisting essentially of one or more microvesicles derived from an adult stem cell, wherein said treating kills cancer cells.   
	Instant claim 1 is generic to all that is recited in 1 of U.S. Patent No. 9, 717, 760.  That is, claims 1 of U.S. Patent No. 9, 717, 760 fall entirely within the scope of instant claim 21 or, in other words, instant claim 21 is anticipated by claims 1 of U.S. Patent No. 9, 717, 760.  In addition, please note that the instant claims encompass and/or are encompassed by the U.S. Patent No. 9, 717, 760 claims.
Claims 21-23 and 25-32 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 105, 395. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both are drawn to a method of treating cancer, comprising administering to a patient, in need thereof a therapeutically effective amount of a composition consisting essentially of one or more microvesicles derived from an adult stem cell, wherein said treating kills cancer cells.   
	Instant claim 1 is generic to all that is recited in 1 of U.S. Patent No. 10, 105, 395.  That is, claims 1 of U.S. Patent No. 10, 105, 395 fall entirely within the scope of instant claim 21 or, in other words, instant claim 21 is anticipated by claims 1 of U.S. Patent No. 10, 105, 395.  In addition, please note that the instant claims encompass and/or are encompassed by the U.S. Patent No. 10, 105, 395 claims.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant points to the Terminal Disclaimer filed 6/15/2020 and alleges that the rejections are moot as the Terminal Disclaimers should have been entered. While applicant points out that the power of attorney has been correct in the application, since the applicant has not filed a new copy of the Terminal Disclaimer, there remains no approved Terminal Disclaimers on record. Applicant must file another copy of the Terminal Disclaimer. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653